 1   TIMOTHY S. LAFFREDI (WI SBN 1055133)
     Assistant United States Trustee
 2   JARED A. DAY (CA SBN 275687)
     Trial Attorney
 3   UNITED STATES DEPARTMENT OF JUSTICE
     Office of the United States Trustee
 4   450 Golden Gate Avenue, Rm. 05-0153
     San Francisco, California 94102
 5   Telephone: (415) 705-3333
 6   Fax: (415) 705-3379
     Email: jared.a.day@usdoj.gov
 7
     Attorneys for TRACY HOPE DAVIS
 8   United States Trustee for Region 17

 9
                               UNITED STATES BANKRUPTCY COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
11
      In re                                        )      Case No. 20-30819 DM
12                                                 )
      BENJA INCORPORATED,                          )      Chapter 11
13                                                 )
                                                   )
14                                 Debtor(s).      )
                                                   )
15                                                 )

16                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
17            PLEASE TAKE NOTICE that the undersigned attorney hereby appears under Fed. R.
18   Bankr. P. 9010 for Tracy Hope Davis, the United States Trustee for Region 17, and requests that
19
     all required notices be directed to:
20
                    Office of the United States Trustee
21                  Attn: Jared Day
22                  C. Clifton Young Federal Building
                    300 Booth Street, Room 3009
23                  Reno NV 89509
                    Email: jared.a.day@usdoj.gov
24
     Dated: October 15, 2020                               TRACY HOPE DAVIS
25
                                                           UNITED STATES TRUSTEE
26
                                                           /s/ Jared A. Day
27                                                         Trial Attorney
28

     Notice of Appearance


     Case: 20-30819        Doc# 2     Filed: 10/15/20     Entered: 10/15/20 13:55:49   Page 1 of 1
